



MASTER LOAN AGREEMENT
THIS MASTER LOAN AGREEMENT (this “Agreement”), is made as of this 24th day of
June, 2019, by and among CONTRAIL AVIATION SUPPORT, LLC (“CAS”), CONTRAIL
AVIATION LEASING, LLC (“CAL”, and together with Support, each a “Borrower,” and
collectively, the “Borrowers”) and OLD NATIONAL BANK (the “Lender,” and together
with Borrowers, collectively the “Parties”).
WHEREAS, Borrowers and Lender are party to that certain Business Loan Agreement
dated as of January 26, 2018 (the “Term Loan Agreement A”);
WHEREAS, CAS and Lender are party to that certain Business Loan Agreement dated
as of March 2, 2018 (the “Revolving Loan Agreement”);
WHEREAS, Borrowers and Lender are party to that certain Business Loan Agreement
dated as of September 14, 2018 (the “Term Loan Agreement B,” and together with
the Term Loan Agreement A and the Revolving Loan Agreement, the “Existing Loan
Agreements”);
WHEREAS, Borrowers and Lender, by this Agreement, desire to consolidate and
restate the Existing Loan Agreements and provide an agreement that will govern
possible additional future credit facilities extended by Lender to either or
both Borrowers;
WHEREAS the Parties wish and intend that this Agreement shall be construed and
deemed to be a complete restatement of the Existing Loan Agreements and shall
supersede, in all respects, the Existing Loan Agreements each of which is hereby
rendered null, void and of no further force or effect by this Agreement;
WHEREAS the Parties also wish and intend that the terms and conditions hereof
will apply to and control all credit facilities or other financial
accommodations extended by Lender to either or both Borrowers concurrently with
or following the date of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree that the Existing Loan
Agreements are hereby amended, restated and consolidated in their entirety to
read as follows:
1.
NATURE AND EXTENT OF AGREEMENT.

Borrower has received prior commercial loans from Lender or has applied to
Lender for a commercial loan or loans or other financial accommodations,
including those which may be described on any Supplement to this Agreement.
Borrower understands and agrees that: (a) in granting, renewing, or extending
any loan, Lender is relying on Borrower’s representations, warranties, and
agreements as set forth in this Agreement; (b) the granting, renewing or
extending of any loan by Lender at all times shall be subject to Lender’s sole
judgment and discretion; and (c) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.
2.
DEFINITIONS; RULES OF INTERPRETATION.

2.1.
Definitions. As used in this Agreement, the following terms have the following
meanings:

“Affiliate” means, as to any Person, any other Person, directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (a) owns 10%
or more of any class of voting Equity Interests of the controlled Person or (b)
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether by ownership of
Equity Interests, by contract or otherwise.
“Borrowing Date” means each date on which a Loan was or is made by Lender to a
Borrower, including, but not limited to, each advance, loan, disbursement or
draw under any revolving loan facility extended by Lender to Borrower hereunder
or under a Supplement hereto.
“Business Day” means any day that the Lender is open for business for normal
business hours at its offices in Evansville, Indiana, excluding all Saturdays,
Sundays and federally designated Bank holidays.
“Capital Contributions” means cash acquired from an owner, partner, member or
shareholder, the GAAP accounting effect of which is to increase the equity
capital.
“Capital Expenditures” means any expenditures made directly or indirectly for
the purpose of acquiring or constructing fixed assets, real property or
equipment which, in accordance with GAAP, would be added as a debit to the fixed
assets account of a Borrower, including, without limitation, amounts paid or
payable under any conditional sale or other title retention agreement or under
any lease or other periodic payment arrangement which is of such a nature that
payment obligations of the lessee or obligor thereunder would be required by
GAAP to be capitalized and shown as liabilities on the balance sheet of such
lessee or obligor.
“Closing Date” means the dated upon which all conditions for borrowing as set
forth in Section 5 of this Agreement or contained in a Supplement hereto are met
or waived by Lender in writing for a given Loan.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all collateral described in any Collateral Document.
“Collateral Documents” means the documents described in Section 5.1(b), 5.1(c)
or any Supplement hereto and any other document, instrument or agreement
previously, now or hereafter furnished by a Person to Lender which provides
collateral for the Obligations or the obligations of a Guarantor to Lender, or
which requires insurance for Collateral or for either Borrower.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (each, a “Guaranty
Obligation”); (b) with respect to any letter of credit, banker’s acceptance,
bank guaranty, surety bond and other similar instruments issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered, or (d)
in respect of any Swap Contract.
The amount of any Contingent Obligation shall (x) in the case of Guaranty
Obligations, be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, (y) in the case of Swap Contracts, equal the Swap Termination
Value in the case of Swap Contracts under which a “termination event” or “event
of default” has occurred and, in all other cases, shall equal $0 and (z) in the
case of other Contingent Obligations, be deemed equal to the maximum reasonably
anticipated liability of the Person in respect thereof
“Debt Service” means with reference to any period, the sum of all due and owing
payments of principal on Indebtedness for borrowed money and interest expense of
the Borrowers determined in accordance with GAAP for the applicable Testing
Period.
“Default” means any act, event, condition or omission which, with the giving of
notice or lapse of time, would constitute an Event of Default if uncured or
unremedied.
“EBITDA” means, with respect to any period, Net Income of the Borrowers for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (i) interest expense of Borrowers for such period, (ii) federal,
state and local income taxes for such period, and (iii) depreciation and
amortization expense for such period.
“Environmental Laws” means all federal, state and local laws including statutes,
regulations, ordinances, codes, rules and other governmental restrictions and
requirements relating to the discharge of air pollutants, water pollutants or
process waste water or otherwise relating to the environment or hazardous
substances including the Federal Solid Waste Disposal Act, the Federal Clean Air
Act, the Federal Clean Water Act, the Federal Resource Conservation and Recovery
Act of 1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, regulations of the Environmental Protection Agency,
regulations of the Nuclear Regulatory Commission and regulations of any state
department of natural resources or state environmental protection agency now or
at any time hereafter in effect.
“Equity Interest” means, as to any Person, any capital stock, limited liability
company membership interest, partnership or limited partnership interest or
other interest representing equity in, or ownership of, such Person.
“Event of Default” means the occurrence of any of the events described in
Section 8.1.
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.
“Grantor” means the owner of any Collateral.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or similar judicial authority thereof,
any entity exercising executive, legislative, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through Equity Interests or otherwise, by any of the
foregoing.
“Guarantor” means Air T, Inc. (“Air T”) or Joseph G. Kuhn (“Kuhn”) and
“Guarantors” means, collectively, all of such Persons, together with any other
Person that has or may execute a Guaranty Agreement.
“Guaranty Agreement” means any guaranty agreement executed by a Guarantor,
pursuant to which such Guarantor guarantees the payment of all or any portion of
the Obligations and “Guaranty Agreements” means all such documents,
collectively.
“Hazardous Materials” means any gasoline or petroleum (including crude oil or
any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Indebtedness” means, as to any Person, (a) all indebtedness for borrowed money,
(b) Non-RE Capitalized Lease Obligations, (c) notes payable and drafts accepted
representing extensions of credit, (d) indebtedness and obligations owing by
virtue of the issuance of Letters of Credit on behalf of obligor, including, but
not limited to, obligations owing under any Reimbursement Agreement, (e) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding trade payables incurred in the ordinary course of
business), (f) all indebtedness secured by any Lien on any property of the
Person even though such Person has not assumed or become liable for the payment
of such Indebtedness, provided that for purposes of this clause (g) the amount
of such Indebtedness shall be limited to the greater of (i) the amount of such
Indebtedness as to which there is recourse to such Person and (ii) the fair
market value of the property which is subject to the Lien and (h) Contingent
Obligations, but shall exclude RE Capitalized Lease Obligations.
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
“Knowledge” means the actual or constructive knowledge of such Person,
including, but no limited to, the knowledge a reasonable person would obtain
after making reasonable inquiry and exercising reasonable diligence with respect
to the matters at hand.
“LIBOR Rate” shall mean that variable interest rate which is subject to change
from time to time based upon changes in the independent index which is the 30
day London Interbank Offered Rate (LIBOR) as published in the Wall Street
Journal (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may, after notifying borrower, designate a substitute index, which
may be a rate designated by the Alternative Reference Rates Committee or such
other rate as determined in Lender’s reasonable discretion. Lender may adjust
such substitute index in its reasonable discretion to account for any
differential in pricing between the Index and substitute index. Lender will tell
Borrower the current Index rate upon Borrower’s request. The interest rate
change will not occur more often than each applicable adjustment period.
Adjustment shall become effective the next business day after publication or
announcement of the Index change. Borrowers understand that Lender may make
loans based upon other rates and indexes as well.
“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or otherwise) or charge of any kind including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement or
any financing or similar statement or notice filed under the Uniform Commercial
Code as adopted and in effect in the relevant jurisdiction (or other similar
recording or notice statute, and any lease in the nature thereof), except a
filing for precautionary purposes made with respect to a true lease or other
true bailment.
“Loan” means any revolving loan, term loan, credit facility or financial
accommodation of any kind or nature extended by Lender to either or both
Borrowers and described herein or in any Supplement hereto or in any promissory
note or other document, instrument or agreement executed by either or both
Borrowers in favor of or with Lender; and “Loans” means, collectively, all such
Loans.
“Loan Documents” means this Agreement, all Supplements to this Agreement, the
Notes, the Collateral Documents, the Guaranty Agreements, all Permitted Swap
Agreements and all other documents, instruments, agreements and certificates
related to or executed in connection with this Agreement and the transactions
contemplated hereby, all as reaffirmed, amended, restated, supplemented or
otherwise modified from time to time.
“Margin Stock” means “margin stock” as such term is defined in Regulation G, T,
U or X of the Federal Reserve Board.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of a Borrower; (b) a material impairment of the
ability of a Borrower to perform under any Loan Document and to avoid any Event
of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against a Borrower of any Loan Document.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrowers for such period, but excluding any nonrecurring income and
extraordinary profits during such period and any taxes on such nonrecurring
income and extraordinary profits.
“Non-RE Capitalized Lease” means, as to any Person, any lease that is not a RE
Capitalized Lease, the obligations under which have been, or are required to be,
recorded as a capital lease liability on the balance sheet of that Person.
“Non-RE Capitalized Lease Obligations” means, as to any Person, at any date, the
obligations of such Person under Non-RE Capitalized Leases.
“Note” means any promissory note of either Borrower to Lender now existing or
hereafter executed; and “Notes” means, collectively, all such promissory notes
of either Borrower.
“Obligations” means all obligations of every nature of either Borrower from time
to time, whether existing or arising hereunder or hereafter, owed to Lender or
an Affiliate of Lender and whether under the Loan Documents or otherwise, and
whether for principal, interest, fees, expenses, indemnification or otherwise.
“Obligations Due from Related Parties” means any and all debts, liabilities and
obligations of every nature or form owing from Related Parties.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which a Borrower sponsors, maintains, or to which a
Borrower makes, is making, or is obligated to make contributions, or in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five (5) plan years.
“Permitted Distributions” means (a) distributions by either Borrower to its
respective shareholders, members, or partners, as the case may be, by April 15
of the year following the end of each taxable year of either Borrower for which
it is taxed as a partnership under the Code (the “Year End Distributions”) in an
aggregate amount equal to a Borrower’s taxable income for such taxable year
multiplied by a percentage (the “Applicable Percentage”) equal to the sum of the
highest marginal tax rate for individuals then in effect under the Code plus the
Effective State Tax Rate and (b) distributions by a Borrower to its
shareholders, members, or partners during each taxable year of a Borrower for
which it is taxed as a partnership under the Code (the “Interim Distributions”)
in such amounts and at such times the shareholders, members, or partners of a
Borrower will be able to make timely estimated and final tax payments, if any,
of all federal and state taxes attributable to a Borrower’s taxable income;
provided that (i) the sum of all Interim Distributions shall be credited against
the Year End Distributions and (ii) the aggregate amount of all Interim
Distributions shall not exceed a Borrower’s estimated taxable income from the
beginning of the taxable year through the date of such Interim Distribution
multiplied by the Applicable Percentage; provided that this subsection (ii)
shall not be violated so long as Interim Distributions are made based on
estimates of taxable income made in good faith by a Borrower. The Effective
State Tax Rate applicable to a Borrower equals the highest marginal rate of
state income taxation imposed by any state in which a member or partner of a
Borrower resides or is domiciled on the taxable income of a Borrower which is
passed through to such member or partner pursuant to the Code.
“Permitted Liens” means (a) Liens for taxes, assessments or governmental charges
not delinquent or being contested in good faith by a Borrower for which adequate
reserves are established and maintained in accordance with GAAP; (b) other
statutory Lien claims not delinquent or remain payable without penalty, or which
a Borrower is contesting in good faith, including construction, mechanics’ and
warehousemen Liens; (c) security interests and Liens incurred in connection with
RE Capitalized Lease Obligations or purchase money Liens on any property
acquired after the date hereof to be used by a Borrower in the normal course of
its business, and created or incurred simultaneously with the acquisition of
such property, if such Lien is limited to the property so acquired, the
Indebtedness secured by such Lien does not exceed 100% of the purchase price of
such property and, in the case of purchase money Liens, the aggregate
Indebtedness secured by all such Liens does not exceed $100,000.00 at any time
outstanding in the aggregate for a Borrower; (d) Liens or deposits in connection
with worker’s compensation or other insurance or to secure customs’ duties, the
performance of bids, trade contracts (other than for borrowed money), leases,
public or statutory obligations, surety or appeal bonds, or deposits required by
law or government regulations or by any court order, decree, judgment or rule as
a condition to the transaction of business or the exercise of any right,
privilege or license, or other obligations or deposits of like nature incurred
in the ordinary course of business; (e) any attachment or judgment lien not
constituting an Event of Default under this Agreement; (e) Liens in favor of
Lender; and (f) easements, restrictions, minor title irregularities and similar
matters which have no material adverse effect as a practical matter upon the
ownership or use of its property by a Borrower.
“Permitted Swap Agreement” means a Swap Contract between a Borrower and Lender,
an Affiliate of Lender or another financial institution acceptable to Lender,
including, without limitation, any Permitted Swap Agreements in existence as of
the Closing Date.
“Person” means any natural person, corporation, limited liability company, joint
venture, limited liability partnership, partnership, association, trust or other
entity or any Governmental Authority.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which a Borrower sponsors or maintains or to which a Borrower makes, is making,
or is obligated to make contributions and includes any Pension Plan.
“Quarterly Rolling Cash Flow Coverage Ratio” means a ratio, the numerator of
which is Borrowers’ Net Income in accordance with GAAP, less dividends to
members of either Borrower, plus the aggregate amounts deducted in determining
Net Income in respect of interest, depreciation, depletion, and amortization
expense, in each case determined in accordance with GAAP, plus Capital
Contributions and any increase in Subordinated Debt, all for the then most
recently ended period of four (4) consecutive fiscal quarters, and the
denominator of which is the Borrowers’ Debt Service for the corresponding
period.
“RE Capitalized Lease” means, as to any Person, any lease associated with a
building, real estate or facilities (which includes, e.g., printers and
copiers), the obligations under which have been, or are required to be, recorded
as a capital lease liability on the balance sheet of that Person.
“RE Capitalized Lease Obligations” means, as to any Person, at any date, the
obligations of such Person under RE Capitalized Leases.
“Related Parties” means a parent company or any shareholder or shareholder’s
spouse, owner or owner’s spouse, member or member’s spouse, manager or manager’s
spouse, officer or officer’s spouse, employee or employee’s spouse, agent, or a
business entity more than five percent (5%) of the ownership interests of which
is owned directly or by any of such persons.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation of a Governmental Authority applicable to or binding
upon the Person or any of its property or any ruling, order, judgment or
determination of an arbitrator or a Governmental Authority to which the Person
or any of its property is subject, including, but not limited to, all laws
(statutory or common), rules, or regulations arising under or related to the
Employee Retirement Income Security Act of 1974, as amended from time to time.
“Restricted Payments” means dividends or other distributions by a Borrower based
upon the Equity Interests of a Borrower (except dividends payable solely in
Equity Interests of a Borrower) and purchases, redemptions and other
acquisitions, direct or indirect, by a Borrower of Equity Interests of a
Borrower.
“Solvent” means, with respect to any Person, that as of the date of
determination both:
(a)
(i) the then fair saleable value of the property of such Person is (y) greater
than the Total Liabilities (including Contingent Obligations) of such Person and
(z) not less than the amount that will be required to pay the probable
liabilities on such Person’s then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person; and (ii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and

(b)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances.

“Subordinated Debt” means any liabilities for borrowed money which have been
subordinated in right of payment and priority to the Loan, all on terms and
conditions satisfactory to Lender.
“Subsidiary” of a Person means any other Person, as of a particular date, which
it directly, or indirectly through one or more of its Subsidiaries, owns at
least 50% of the outstanding Equity Interests of such other Person.
“Supplement” has the meaning ascribed to it in Section 3.1 of this Agreement.
“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, currency
option or any other, similar transaction (including any option to enter into any
of the foregoing) or any combination of the foregoing, and, unless the context
otherwise clearly requires, any master agreement relating to or governing any or
all of the foregoing.
“Swap Termination Value” means, in respect of any Swap Contract, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and termination value determined in accordance therewith, such
termination value, and (b) for any date prior to the date referenced in clause
(a) the amount determined as the mark-to-market value for such Swap Contract, as
determined by the applicable Borrower based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in Swap Contracts
(which may include Lender).
“Tangible Net Worth” means a Borrower’s total assets excluding all intangible
assets (i.e. goodwill, trademarks, patents, copyrights, organizational expenses,
and other intangible assets) less Total Liabilities excluding any amounts owing
to Kuhn pursuant to the earn out provision of the Asset Purchase Agreement dated
July 18, 2016 by and between Contrail Aviation Support, Inc., as Seller and
Contrail Aviation Support, LLC as Buyer. With respect to investments in the
equity of another entity or investments in a beneficial interest in a trust made
by a Borrower after the date of this Agreement and approved by Lender in
writing, the investment shall be included in the calculation of the Borrower’s
total assets as a tangible asset. The assets in such entity(ies) and trust(s)
shall be appraised on an annual basis. The value of an equity investment or an
investment in a beneficial interest in a trust that shall be used in the next
calculation of Tangible Net Worth shall be determined as follows: the product of
(i) the most current appraised value of the entity’s or trust’s assets, as
applicable (excluding cash) minus any outstanding debt of the entity or trust,
as applicable, plus the amount of any cash held by the entity or trust, as
applicable, multiplied by (ii) the percentage of equity of the entity or the
percentage of the beneficial interests in the trust, as applicable, owned by the
Borrowers. If Lender has not approved an equity investment or an investment in a
beneficial interest in a trust prior to consummation of the investment, the
investment shall be deemed intangible for purposes of this definition and not
included in the determination of Tangible Net Worth, but notwithstanding
anything else in this Agreement or any other Loan Document, the Borrower shall
be permitted to consummate the investment as long as the Borrowers (both before
and after consummation of such investment) are in compliance with the financial
covenants of this Agreement and any Supplement, and no other Event of Default
has occurred and is continuing.
“Total Liabilities” means, as to any Person, all items which would be classified
as liabilities on the balance sheet of such Person.
2.2.
Rules of Interpretation; Joint and Several Obligations.

(a)
Except as otherwise explicitly specified to the contrary or unless the context
clearly requires otherwise: (i) all references to a particular statute or
regulation include all rules and regulations promulgated thereunder and any
successor statute, regulation or rules, in each case as from time to time in
effect; (ii) accounting terms shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP
consistently applied; (iii) references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document; (iv) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”; (v) the word “including” shall be construed as “including without
limitation”; (vi) references to a fiscal year or fiscal quarter mean the fiscal
year or fiscal quarter of the applicable Borrower; and (vii) references to the
word “Subsidiary” shall mean a Subsidiary of either Borrower.

3.
SUPPLEMENTS, CALCULATION OF INTEREST AND PAYMENTS.

3.1.
Supplements. In the event Borrowers desire to borrow from Lender and Lender is
willing to lend to the Borrowers, or in the event Lender and Borrowers desire to
consolidate any existing Loans hereunder, Lender and Borrowers, will enter into
a supplement to this Agreement (each supplement, as it may be amended, modified,
supplemented, extended or restated from time to time, a “Supplement” and,
collectively, the “Supplements”). Each Supplement will set forth Lender’s
commitment to make that Loan to the Borrowers, the amount of the Loan(s), any
special purpose of the Loan(s), the interest rate or rate options applicable to
the Loan(s), the repayment terms of the Loan(s), and any other terms and
conditions applicable to the specific Loan(s). Each Supplement will also be
accompanied by a Note of the Borrowers setting forth the Borrowers’ obligation
to make payments of interest on the unpaid principal balance of the Loan(s), and
fees and premiums, if any, and to repay the principal balance of the Loan(s).
Each Loan will be governed by the terms and conditions contained in this
Agreement, the Supplement relating to that Loan, and the Note.

3.2.
Interest Rates.

(a)
The unpaid principal balance of each of the Loans outstanding from time to time
shall bear interest for the period commencing on the Borrowing Date of such Loan
until such Loan is paid in full.

(b)
Upon default, including failure to pay upon final maturity, Lender, at its
option, may, as permitted under applicable law, add any unpaid accrued interest
to the principal balance of any Note. Also, upon default, including failure to
pay upon final maturity, Lender, at its option, may, as permitted under
applicable law, increase the interest rate on any Note to three percent (3.0%)
(the “Default Rate Margin”) above the then effective interest rate of the Note.
The Default Rate Margin may also apply, at Lender’s option, to each succeeding
interest rate change that would have applied had there been no default. This
increased rate shall never exceed the maximum rate permitted by applicable law.

(c)
Interest on each Note is computed on a 365/360 basis; that is, by applying the
ratio of the interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under each Note is
computed using this method.

3.3.
Payments. All payments of principal and interest on each Note and of all fees
due hereunder shall be made at the office of Lender in immediately available
funds not later than 12:00 p.m., Milwaukee time, on the date due; funds received
after that time shall be deemed to have been received on the next Business Day.
Whenever any payment hereunder or under a Note is stated to be due on a day
which is not a Business Day, such payment shall be due on the next succeeding
Business Day and such extension of time shall be included in computing any
interest or fee then due. Lender may charge any account of a Borrower at Lender
for any payment due under any Notes (including prepayments), or any fee or other
amount payable hereunder, on or after the date due.

If a payment is ten (10) days or more late, Borrowers will be charged five
percent (5%) of the unpaid portion of the regularly scheduled payment or Fifty
Dollars ($50.00), whichever is greater, but in any event not to exceed the
amount permitted by applicable law.
Borrowers will pay a fee to Lender of $20.00 if a Borrower makes a payment on
any Loan and the check or preauthorized charge with which a Borrower pays is
later dishonored.
Notwithstanding anything to the contrary contained herein or in any Note, unless
required by applicable law, and prior to any default being declared, payments
will be applied first to any accrued unpaid interest; then to principal; then to
escrow; then to any late charges; and then to any unpaid collection costs.
3.4.
Prepayments.

(a)
Prepayments; Minimum Finance Charge. Borrowers agree that all loan fees and
other prepaid finance charges are earned fully as of the date of each Loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of this Note, Borrowers understand that Lender is entitled to a
minimum finance charge of $95.00. Other than Borrowers’ obligations to pay any
minimum finance charge, Borrowers may pay without penalty all or a portion of
the amount owed earlier than it is due. Early payments will not, unless agreed
to by Lender in writing, relieve Borrowers of Borrowers’ obligation to continue
to make payments under the payment schedule. Rather, early payments will reduce
the principal balance due and may result in Borrowers’ making fewer payments.
Borrowers agree not to send Lender payments marked “paid in full,” “without
recourse,” or similar language. IF Borrowers send such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrowers
will remain obligated to pay any further amounted owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: Old National
Bank, PO Box 3728, Evansville, IN 47736-3728.

3.5.
Use of Proceeds. Borrowers shall use all Loan proceeds for Borrowers’ business
operations, unless specifically consented to the contrary by Lender in writing.

4.
REPRESENTATIONS AND WARRANTIES. IN ORDER TO INDUCE LENDER TO MAKE THE LOANS,
BORROWERS REPRESENT AND WARRANT TO LENDER AS OF EACH BORROWING DATE:

4.1.
Organization; Subsidiaries; Power; Assumed Business Names.

(a)
CAS is a limited liability company organized and validly existing under the laws
of the State of North Carolina and properly authorized to do business in
Wisconsin and all other states in which CAS is doing business, and (i) no filing
has been made with the North Carolina Secretary of State for the dissolution of
CAS, (ii) neither the manager nor the members of CAS have taken any action
authorizing the liquidation or dissolution of CAS, (iii) has duly qualified as a
foreign limited liability company to do business and is in good standing in
every jurisdiction in which the nature of its business or the ownership of its
properties requires such qualification and in which the failure to so qualify
would have a Material Adverse Effect. CAS has the limited liability company
power to own its properties and carry on its business as currently being
conducted.

(b)
CAL is a limited liability company organized and validly existing under the laws
of the State of Wisconsin and properly authorized to do business in Wisconsin
and all other states in which CAL is doing business, and (i) no filing has been
made with the Wisconsin Department of Financial Institutions for the dissolution
of CAL, (ii) neither the manager nor the members of CAL have taken any action
authorizing the liquidation or dissolution of CAL, (iii) has duly qualified as a
foreign limited liability company to do business and is in good standing in
every jurisdiction in which the nature of its business or the ownership of its
properties requires such qualification and in which the failure to so qualify
would have a Material Adverse Effect. CAL has the limited liability company
power to own its properties and carry on its business as currently being
conducted.

(c)
Borrowers have filed or recorded all documents or filings required by law
relating to all assumed business names used by either Borrower. Excluding the
names of Borrowers, the following is a complete list of all assumed business
names under which either Borrower does business: None.

4.2.
Authorization and Binding Effect. The execution and delivery by each Borrower of
the Loan Documents to which it is a party, and the performance of its
obligations thereunder: (a) are within each Borrower’s organizational power, (b)
has been duly authorized by proper organizational action, (c) is not in
violation of any Requirement of Law, its charter documents or the terms of any
agreement, restriction or undertaking to which it is a party or by which it is
bound, and (d) does not require the approval or consent of its members, any
Governmental Authority or any other Person, other than those obtained and in
full force and effect. The Loan Documents to which Borrowers are a party, when
executed and delivered, will constitute the valid and binding obligations of
Borrowers enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency or similar laws of general application affecting the
enforcement of creditors’ rights and except to the extent that general
principles of equity might affect the specific enforcement of such documents.

4.3.
Financial Statements. Each of Borrowers’ financial statements (whether
consolidated or otherwise) supplied to Lender were prepared in accordance with
GAAP consistently applied throughout the periods involved, are correct and
complete and fairly present the financial condition of either or both Borrowers
as of such dates and the results of their operations for the periods ended on
such dates, subject, in the case of the interim statements, to normal year-end
adjustments. There has been no material adverse change in the condition or
prospects of either Borrower, financial or otherwise, and, to the Knowledge of
either Borrower, no event, act or failure to act which would reasonably be
expected to result in a Material Adverse Effect has occurred, since the date of
the most recent financial statements furnished to Lender. Borrowers have no
material contingent obligations except as disclosed in such financial
statements.

4.4.
Litigation. There is no litigation or administrative proceeding pending or, to
the Knowledge of either Borrower, threatened against or affecting either
Borrower or the properties of either Borrower which (a) purport to affect or
pertain to this Agreement, any other Loan Document or any documents related
thereto, or any of the transactions contemplated hereby or thereby or (b) if
determined adversely would reasonably be expected to have a Material Adverse
Effect.

4.5.
Restricted Payments. Neither Borrower has, since the date of its most recent
financial statements furnished to Lender, made any Restricted Payments other
than Restricted Payments permitted under Section 7.1.

4.6.
Indebtedness; No Default. Neither Borrower has any outstanding Indebtedness or
Contingent Obligations, except those permitted under Sections 7.2 and 7.3. There
exists no default nor, to the Knowledge of either Borrower, has any act or
omission occurred which, with the giving of notice or the passage of time, would
constitute a default under the provisions of (a) any instrument evidencing such
Indebtedness, Contingent Obligation or Operating Lease Obligation or any
agreement relating thereto or (b) any other agreement or instrument to which
either Borrower is a party and, in each case, which would reasonably be expected
to have a Material Adverse Effect.

4.7.
Ownership of Properties; Liens and Encumbrances. Each Borrower has good and
marketable title to all property, real and personal, reflected on the most
recent financial statements of each Borrower furnished to Lender, and all
property purported to have been acquired since the date of such financial
statements, except property sold or otherwise disposed of in the ordinary course
of business subsequent to such date. All such property is free of any Lien,
except Permitted Liens. All owned and leased buildings and equipment of each
Borrower is in good condition, repair and working order, ordinary wear and tear
excepted, and, to each Borrower’s Knowledge, conform to all Requirements of Law.

4.8.
Tax Returns Filed. Each Borrower has filed when due all federal and state income
and other tax returns which are required to be filed. Each Borrower has paid or
made provision for all taxes shown on said returns and on all assessments
received by it to the extent that such taxes have become due except any such
taxes which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established. Each Borrower has no Knowledge of
any liabilities which may be asserted against them upon audit of such federal or
state tax returns.

4.9.
Margin Stock. Neither Borrower is engaged principally, or as one of their
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

4.10.
Regulated Entities. Neither Borrower is an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Neither Borrower is subject to any Requirement
of Law limiting its ability to incur Indebtedness.

4.11.
No Burdensome Restrictions. To the Knowledge of either Borrower, neither
Borrower is a party to or is bound by any agreement, instrument, undertaking,
any Requirement of Law, or subject to any other restriction (a) which could
reasonably be expected to have a Material Adverse Effect or may in the future
have a Material Adverse Effect or (b) under or pursuant to which such Person is
or will be required to place (or under which any other person may place) a Lien
upon any of its properties securing Indebtedness either upon demand or upon the
happening of a condition, with or without such demand.

4.12.
Trademarks, Etc. Each Borrower possesses adequate trademarks, trade names,
copyrights, patents, permits, service marks and licenses, or rights thereto, for
the present and planned future conduct of its businesses substantially as now
conducted, without any known conflict with the rights of others which could
reasonably be expected to have a Material Adverse Effect.

4.13.
Environmental Matters.

(a)
Except to the extent that would not have a Material Adverse Effect, the
facilities and properties owned, leased or operated by either Borrower (together
with the Property, collectively the “Properties”) do not contain any Hazardous
Materials in amounts or concentrations which (i) constitute a violation of or
(ii) could give rise to liability under, any Environmental Law.

(b)
With respect to the period during which either Borrower owned or occupied the
Properties, and to either Borrower’s Knowledge, with respect to the time before
either Borrower owned or occupied the Properties there has been no unremediated
release or threat of release of Hazardous Materials at or from the Properties,
or arising from or related to the operations of either Borrower (the
“Business”), in violation of or in amounts or in a manner that could give rise
to material liability under Environmental Laws.

(c)
Except to the extent that would not have a Material Adverse Effect, the
Properties and all operations at the Properties are in compliance in all
material respects with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Properties or the
Business. Each Borrower has all permits, licenses and approvals required under
Environmental Laws.

(d)
With respect to the period during which either Borrower owned or occupied the
Properties, and to either Borrower’s Knowledge, with respect to the time before
either Borrower owned or occupied the Properties, (i) Hazardous Materials have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location which could give rise to material liability under, any
Environmental Law and (ii) Hazardous Materials have not been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could give rise to material liability under, any applicable
Environmental Law.

(e)
Neither Borrower has received any notice of violation, alleged violation,
noncompliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Business, nor does either Borrower have Knowledge or reason to believe that
any such notice will be received or is being threatened.

(f)
No judicial proceeding or governmental or administrative action is pending or,
to the Knowledge of either Borrower, threatened under any Environmental Law to
which either Borrower is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.

4.14.
Compliance with All Laws. Borrowers are, and at all times have been, in
compliance with all Requirements of Law, writs, judgments, injunctions, decrees
and awards to which either may be subject, except those being contested in good
faith and involving no possibility of criminal liability and except where the
failure to comply could not reasonably be expected or have been expected to have
a Material Adverse Effect.

4.15.
Fiscal Year. Each Borrower’s fiscal years end on the last day of March of each
year.

4.16.
Employee Controversies. There are no controversies pending or, to either
Borrower’s Knowledge, threatened or anticipated between either Borrower and any
of their respective employees, other than employee grievances arising in the
ordinary course of business which are not, in the aggregate, material to either
Borrower’s financial condition or prospects.

4.17.
Solvency. Each Borrower is and, upon the incurrence of any Obligations by either
Borrower on any date on which this representation is made, will be Solvent.

4.18.
Accuracy of Information. All information furnished by Borrowers to Lender is
true, correct and complete in all material respects as of the date furnished and
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make such information not misleading.

5.
CONDITIONS FOR BORROWING.

Lender’s obligation to make any Loan is subject to the satisfaction or waiver by
Lender in writing, on or before the following dates, of the following
conditions:
5.1.
On or Before the Closing Date of Each Loan. Lender shall have received the
following, all in form, detail and content satisfactory to Lender:

(a)
Notes. Each Note, duly executed by the applicable Borrower.

(b)
Supplements. Each Supplement, duly executed by the applicable Borrower and
Lender.

(c)
Collateral Documents.

(i)
Any and all documents that Lender reasonably deems necessary to create or
continue, in favor of Lender, a first position Lien on all assets of each
Borrower and to provide insurance for such assets and the Borrowers, including,
but not limited to, the Commercial Security Agreement dated January 26, 2018,
duly executed by each Borrower; the Commercial Security Agreement dated
September 14, 2018, duly executed by each Borrower; the Aircraft Security
Agreement relating to Airbus A319-100 Ser# 1758 dated September 13, 2018 duly
executed by each Borrower; the Aircraft Security Agreement relating to Airbus
A319-100 Ser# 1790 dated September 13, 2018, duly executed by each Borrower; the
Assignment of Life Insurance Policy as Collateral dated May 5, 2017, duly
executed by Kuhn; the Agreement to Provide Insurance dated January 26, 2018,
duly executed by CAL; the Agreement to Provide Insurance dated March 2, 2018,
duly executed by CAS; and the Agreement to Provide Insurance dated September 14,
2018, duly executed by CAL; and

(ii)
all financing statements and other instruments required to perfect the Liens
granted to Lender by either Borrower or Kuhn.

Each of the Collateral Documents shall be duly executed by the parties thereto.
(d)
Subordination Agreements. Subordination agreements by which all Subordinated
Debt is subordinated to the Obligations and any Lien in favor of the holder of
Subordinated Debt is subordinated to the Lien in favor of the Lender, all in a
form reasonably acceptable to Lender, including, but not limited to, the
Subordination Agreement dated January 26, 2018, by Borrowers and Kuhn in favor
of Lender.

(e)
Guaranty Agreements. Guaranty Agreements by each of the Guarantors.

(f)
Personal Property Searches. Searches of the appropriate public offices
demonstrating that no Lien is of record affecting either Borrower or any
Guarantor or their respective properties except those which are acceptable to
Lender.

(g)
Charter Documents.

(i)
a copy of the Articles of Organization or Articles of Incorporation, as
applicable, of each Borrower and each Guarantor, other than Kuhn, certified as
of a recent date by the appropriate Governmental Authority of each Borrower’s or
each Guarantor’s, other than Kuhn, state of organization;

(ii)
a copy of the Operating Agreement or Bylaws, as applicable of each Borrower and
each Guarantor, other than Kuhn;

(iii)
certificates of status/good standing with respect to each Borrower and each
Guarantor other than Kuhn, issued as of a recent date by the appropriate
Governmental Authority of Borrower’s or Guarantor’s, other than Kuhn, state of
organization and each state in which each Borrower and each Guarantor, other
than Kuhn, is qualified to transact business as a foreign company; and

(iv)
copies, certified by the manager of each Borrower and the secretary of each
Guarantor other than Kuhn, to be true and correct and in full force and effect
on the Closing Date, of (a) charter documents of each Borrower and each
Guarantor, other than Kuhn; (b) resolutions of the members or shareholders, as
applicable, of Borrower and each Guarantor, other than Kuhn, authorizing the
issuance, execution and delivery of the Loan Documents to which each Borrower
and each Guarantor, other than Kuhn, is a party; and (c) a statement containing
the names and titles of the officer/member/manager of each Borrower authorized
to sign such documents, together with true signatures of such Persons.

(h)
No Default Certificate. A certificate signed by an authorized
officer/member/manager/partner of each Borrower to the effect that the
representations and warranties contained in Section 4 hereof, in the other Loan
Documents are true and correct on and as of the Closing Date and no Default or
Event of Default exists on the Closing Date.

(i)
Insurance Certificates. Insurance policies or evidence of insurance coverage
(Accord 27 Certificates) in such amounts and against such risks as required in
this Agreement or in the Collateral Documents naming Lender as additional
insured and lender as loss payee;

(j)
Fees. Payment of all fees and expenses due and owing under Section 9.2 of this
Agreement.

(k)
Additional Conditions Set Forth in Supplements. Any conditions set forth in the
Supplement for the given Loan.

(l)
Proceedings Satisfactory. Such other documents as Lender may reasonably request;
and all proceedings taken in connection with the transactions contemplated by
this Agreement, and all instruments, authorizations and other documents
applicable thereto, shall be satisfactory to Lender.

5.2.
On or Before Each Subsequent Borrowing Date:

(a)
Borrowing Procedure. Each Borrower shall have complied with the borrowing
procedure set forth in the relevant Supplement.

(b)
Representations and Warranties True and Correct. The representations and
warranties contained in Section 4 hereof and in the other Loan Documents shall
be true and correct on and as of the relevant Borrowing Date except (i) that the
representations and warranties contained in Section 4.3 shall apply to the most
recent financial statements delivered pursuant to Section 6.1 and (ii) for
changes permitted by this Agreement.

(c)
No Default. There shall exist on that Borrowing Date no Default or Event of
Default.

(d)
Proceedings and Documentation. Lender shall have received such instruments and
other documents as it may reasonably request in connection with the making of
such Loan, and all such instruments and documents shall be in form and content
satisfactory to Lender.

6.
AFFIRMATIVE COVENANTS.

Each Borrower covenants that it will, until Lender’s commitment to extend credit
hereunder and all Permitted Swap Agreements have terminated or expired and the
Notes, and all fees and expenses payable hereunder, have been paid in full:
6.1.
Financial Statement.

(a)
Borrower. As soon as available, but in any event not later than one hundred
twenty (120) days after the end of the fiscal year of the Borrowers’, furnish to
Lender (i) consolidated audited balance sheet and audited statements of income,
accumulated earnings, and cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, prepared by an
independent certified public accountant satisfactory to Lender; and (ii) an
appraisal of each Borrower’s fixed assets and inventory and of the fixed assets
and inventory of any entity described in the definition of “Tangible Net Worth”
set forth in Section 2 above, each prepared by an independent appraiser
satisfactory to Lender. In addition, as soon as available, but in any event not
later than forty-five (45) days after the end of each month, furnish to Lender
each Borrower’s balance sheet and statements of income, accumulated earnings,
and cash flows for the respective month and year-to-date periods, all prepared
in accordance with GAAP, setting forth in each case in comparative form the
figures for the previous year’s respective month and year-to-date periods and
certified by an officer of each Borrower as being true and correct. Lender, in
its sole discretion, reserves the ability to change upon written notice to
Borrowers the required times and frequencies of submissions of financial
statements by each Borrower. In addition to any other financial reporting
requirements of each Borrower to Lender, each Borrower agrees to furnish to
Lender upon written request from Lender, at times and frequencies determined
appropriate by Lender in its sole discretion from time to time, Federal and
State income tax returns, borrowing base certificates, agings of receivables and
payables, inventory schedules, budgets, forecasts, and other reports with
respect to each Borrower’s financial condition and business operations.

(b)
Financial Reporting Requirements for Corporate Guarantor (AIR T).To the extent
such information is not publicly and readily available, and to the extent not
prohibited by applicable law, cause Air T to furnish to Lender within thirty
(30) days of the direction of the Lender to do so, but in any case, no less
frequently than annually, a financial statement of Air T listing all assets and
liabilities (including contingent liabilities) of Air T, and the resulting net
worth, signed and dated by Air T, in form, detail and completeness acceptable to
Lender in its sole discretion from time to time. In addition, as soon as
available, but in any event not later than ten (10) days after filing copies of
Air T’s Federal income tax return as filed with the Internal Revenue Service,
signed by Air T, complete in all respects including all statements, schedules
(including any Schedule K-ls related to income or losses reported), forms and
attachments thereto. In addition to any other financial reporting requirements
of Air T to Lender, Air T agrees to furnish to Lender, at times and frequencies
reasonably determined appropriate by Lender from time to time, any other
information or reports with respect to Air T’s financial condition.

(c)
Financial Reporting Requirements for Individual Guarantor (Kuhn). Cause Kuhn to
furnish to Lender within thirty (30) days of the direction of the Lender to do
so, but in any case, no less frequently than annually, a financial statement of
Kuhn listing all assets and liabilities (including contingent liabilities) of
Kuhn, and the resulting net worth, signed and dated by Kuhn, in form, detail and
completeness acceptable to Lender in its sole discretion from time to time. In
addition, as soon as available, but in any event not later than ten (10) days
after the respective taxing agency’s mandated date for filing, taking into
consideration the time period allowed for one (1) permitted filing extension,
copies of the Kuhn’s Federal income tax return as filed with the Internal
Revenue Service, signed by Kuhn, complete in all respects including all
statements, schedules (including any Schedule K- 1 s related to income or losses
reported), forms and attachments thereto. Should Kuhn file a request for any
extension with the Internal Revenue Service, Kuhn, within ten (10) days of the
filing of the request for extension, shall deliver to the Lender a copy of the
extension request as filed. In addition to any other financial reporting
requirements of Kuhn to Lender, Kuhn agrees to furnish to Lender, at times and
frequencies determined appropriate by Lender in its sole discretion from time to
time, any other information or reports with respect to Kuhn’s financial
condition.

6.2.
Books and Records; Inspections. Keep proper, complete and accurate books of
record and account and permit any representative of Lender to visit and inspect
any of the properties and examine and copy any of the books and records of each
Borrower at any reasonable time and as often as may reasonably be desired.

6.3.
Collateral Inspection/Appraisal: Cost Reimbursement. At reasonable times and
intervals and upon five (5) days prior written notice, Lender shall be entitled
to perform and Borrowers shall cooperate with examinations, inspections, audits
and appraisals as provided herein. Upon five (5) days advance written notice by
Lender to Borrowers, Borrowers shall permit access to their respective books and
records by Lender and by Lender’s designated representatives and agents during
regular business hours for purposes of inspection, copying and/or auditing;
provided, however, after the occurrence and during the continuance of an Event
of Default, the Lender need not provide any notice prior to such inspection or
audit. Lender and Lender’s designated representatives and agents shall also have
the right upon five (5) days advance notice to examine, inspect and/or appraise
any collateral for the Obligations wherever located during regular business
hours; provided, however, after the occurrence and during the continuance of an
Event of Default, the Lender need not provide any notice prior to such
inspection or appraisal. Subject to any limitations under applicable law,
Borrowers shall reimburse Lender for any professional fees or other
out-of-pocket expenses incurred by Lender at its then current rate in connection
with any examinations, inspections or audits of the books and records of either
Borrower and/or any examinations, inspections and/or appraisals of such
collateral.

6.4.
Insurance. Maintain insurance coverage as may be required by law or the
Collateral Documents but in any event not less than insurance coverage, in the
forms, amounts and with companies, which would be carried by prudent management
in connection with similar properties and businesses. Without limiting the
foregoing, each Borrower will (a) keep all their respective physical property
insured against fire and extended coverage risks in amounts at least equal to,
and with deductibles no greater than, those generally maintained by businesses
engaged in similar activities in similar geographic areas; (b) maintain all such
worker’s compensation and similar insurance as may be required by law; (c)
maintain, in amounts and with deductibles at least equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims for bodily injury,
death or property damage occurring on, in or about the properties of the
applicable Borrower, business interruption insurance and product liability
insurance; (d) maintain $50,000,000 Aviation Commercial General Liability Policy
listing Lender as additional insured to include: (i) Endorsement 1 - Named
Insured Endorsement, (ii) Endorsement 4 - Worldwide Coverage Territory, (iii)
Endorsement 6 - Aircraft Parts Inventory Coverage $15,000,000.00, (iv)
Endorsement 9 - 90-day notice of cancellation, (v) Endorsement 17 - Deletion of
Terrorism Exclusion, (vi) Endorsement 20 -Extended Coverage Aviation Liabilities
$100,000,000; and (e) maintain $500,000,000 Financial Institution Aircraft
Policy.

6.5.
Condition of Property. Keep its properties (whether owned or leased) in good
condition, repair and working order.

6.6.
Payment of Taxes. Pay and discharge all lawful taxes, assessments and
governmental charges upon it or against its properties prior to the date on
which penalties are attached thereto, unless and to the extent only that the
same shall be contested in good faith and by appropriate proceedings by each
Borrower and appropriate reserves with respect thereto are established and
maintained.

6.7.
Compliance with Law. Do all things necessary, except as permitted under
Section 7.5, to (a) maintain its existence in its respective state of formation
and obtain and maintain its qualification to transact business as a foreign
entity in any other state where the ownership of property or the conduct of
business make qualification necessary and where the failure to so qualify would
have a Material Adverse Effect, (b) preserve and keep in full force and effect
its rights and franchises necessary to continue its business and (c) comply with
all Requirements of Law, writs, judgments, injunctions, decrees and awards to
which it may be subject including all applicable Environmental Laws, except
those being contested in good faith and involving no possibility of criminal
liability and except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

6.8.
Compliance with Other Loan Documents. Timely comply with all of its obligations
under the other Loan Documents.

6.9.
Notices. Promptly, and in any event within 3 Business Days after either Borrower
has become aware of the applicable event, notify Lender in writing of:

(a)
any Default or Event of Default;

(b)
any notice given, or any action taken with respect to a claimed default, by any
holder of any other Indebtedness issued or assumed by a Borrower, or the lessor
under any lease as to which a Borrower is the lessee or under any agreement
under which any such Indebtedness was issued or secured;

(c)
any correspondence, notice, pleading, citation, indictment, complaint, order,
decree or other document received by a Borrower from any Person asserting or
alleging a circumstance or condition which requires or may require a financial
contribution by a Borrower or a cleanup, removal, remedial action or other
response by or on the part of a Borrower under Environmental Laws or which seeks
damages or civil, criminal or punitive penalties from a Borrower for an alleged
violation of Environmental Laws and which, in any such circumstance, could
reasonably be expected to have a Material Adverse Effect;

(d)
the commencement or non-frivolous threat of, or any material development in, any
action, suit, arbitration or other proceeding affecting a Borrower which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; and

(e)
any condition or event which would make any warranty contained in Section 4
inaccurate.

Each notice under this Section 6.9 shall be accompanied by a written statement
by an officer or member of the applicable Borrower setting forth details of the
occurrence referred to therein, stating what action such Borrower proposes to
take with respect thereto and at what time and accompanied by all documents and
correspondences from and to third parties relating to the occurrence referred to
therein.
6.10.
Lender Accounts. Maintain with Lender all of Borrowers’ depository accounts.

6.11.
Computation of All Financial Covenants. All computations made to determine
compliance with any financial covenants set forth in any Supplement shall be
made in accordance with GAAP, applied on a consistent basis, certified by
Borrowers as being true and correct and shall be completed using the relevant
consolidated financial data of all Borrowers.

6.12.
Review and Acceptance of Leases. Provide to Lender all leases or assignments
pertaining to the Collateral securing any Note, and other documentation as
Lender may require, and Lender shall approve the form and substance of such
lease or assignment, which approval shall not be unreasonably withheld.

6.13.
ASA Certification. In the case of CAS, maintain ASA certification at all times.

7.
NEGATIVE COVENANTS.

Each Borrower covenants that, without the prior written consent of Lender,
Borrowers will not, until Lender’s commitment to extend credit hereunder and all
Permitted Swap Agreements have terminated or expired and the Notes, and all fees
and expenses payable hereunder, have been paid in full:
7.1.
Restricted Payments. Make any Restricted Payments; provided that so long as
either Borrower is a limited liability company, such Borrower may make Permitted
Distributions.

7.2.
Indebtedness. Create, incur, assume or permit to exist any Indebtedness except
(a) Indebtedness owed to Lender; (b) Indebtedness secured by Permitted Liens;
(c) Indebtedness permitted under Section 7.3; (d) RE Capitalized Lease
Obligations; (e) in the case of any wholly-owned or non-wholly-owned subsidiary
of CAS or CAL, Indebtedness that is non-recourse and is not secured by any
Collateral in which Lender has a security interest, as long as Borrowers (both
before and after consummation of such Indebtedness) are in compliance with the
financial covenants of this Agreement and no other Event of Default has occurred
and is continuing; or (f) Indebtedness identified on Schedule 7.2 hereto.

7.3.
Contingent Obligations. Create, incur, assume or suffer to exist any Contingent
Obligations except (a) endorsements for collection or deposit in the ordinary
course of business; (b) Contingent Obligations in favor of Lender or an
Affiliate of Lender; and (c) obligations under Permitted Swap Agreements.

7.4.
Liens. Create, assume or permit to exist any Lien upon any of its property or
assets, whether now owned or hereafter acquired, except Permitted Liens.

7.5.
Mergers. Merge or consolidate with or into any other Person, except as approved
by Lender, which approval shall not be unreasonably withheld.

7.6.
Acquisitions, Advances and Investments. Acquire any other business or
partnership or joint venture interest or make any loans, advances or extensions
of credit to, or any investments in, any Person except (notwithstanding anything
contrary in this Agreement or other Loan Documents), (a) the purchase of United
States government obligations maturing within one year of the date of
acquisition; (b) extensions of credit to customers in the ordinary course of
business; (c) the purchase of certificates of deposit at Lender; (d) commercial
paper having a maturity not exceeding 90 days which is rated not less than P-1
by Moody’s Investors Service, Inc. or A-1 by Standard and Poor’s Ratings
Service; (e) investments in money market funds which invest principally in
obligations described in (a) or (d) above; (f) investments in repurchase
agreements at Lender; (g) loans and advances to employees and agents in the
ordinary course of business for travel and entertainment expenses and similar
items; (h) deposits in deposit accounts at Lender; and (i) investments in equity
of another entity or in a beneficial interest in a trust, and additional
contributions of capital or investment by a Borrower in such other entity or in
such trust, as long as Borrowers (both before and after consummation of the
investment) are in compliance with the financial covenants of this Agreement and
any Supplement and no Event of Default has occurred and is continuing.

7.7.
Lines of Business. (1) Engage in any business activities substantially different
than those in which either Borrower is presently engaged, (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other entity, change
its name, dissolve or transfer or sell Collateral out of the ordinary course of
business (and Lender acknowledges that Borrowers’ ordinary course of business
involves sales of Collateral from time to time, not on a regular schedule, in
very large dollar amounts), or (3) purchase or retire any of either Borrower’s
outstanding shares, units or partnership interests, or alter or amend either
Borrower’s capital structure.

7.8.
Transactions with Affiliates. Enter into or be a party to any transaction with
any of its Affiliates except as otherwise provided herein or in the ordinary
course of business and upon fair and reasonable terms which are no less
favorable than a comparable arm’s length transaction with an entity which is not
an Affiliate.

8.
EVENT OF DEFAULT; REMEDIES.

8.1.
Events of Default. The occurrence of any of the following shall constitute an
Event of Default:

(a)
Payment Default. A Borrower fails to make any payment within three (3) Business
Days after when such payment is due under any of the Loans.

(b)
Other Defaults. A Borrower fails to comply with or to perform any other term,
obligation, covenant, or condition contained in this Agreement, in any other
Loan Document, or in any of the documents related hereto, or to comply with or
to perform any term, obligation, covenant, or condition contained in any other
agreement between Lender and Borrowers.

(c)
False Statements. Any warranty, representation, or statement made or furnished
to Lender by a Borrower or on a Borrower’s behalf under this Agreement or any
related document is false or misleading in any material respect when made.

(d)
Death or Insolvency. The dissolution of a Borrower (whether voluntary or
involuntary), or any other termination of a Borrower’s existence as a going
business concern; or any equity holder withdraws from a Borrower, dies or its
existence is terminated and the applicable Borrower does not obtain a substitute
equity holder approved by Lender within one hundred twenty (120) days following
such withdrawal, death or termination, and Lender’s approval shall not be
unreasonably withheld; or the insolvency of a Borrower, including without
limitation, the appointment of a receiver for any part of a Borrower’s property,
any assignment for the benefit of creditors, any type of creditor workout, or
the commencement of any proceeding under any bankruptcy or insolvency laws
(whether voluntary or involuntary).

(e)
Defective Collateralization. This Agreement or any Loan Document ceases to be in
full force and effect (including failure of any collateral document to create a
valid and perfected security interest or lien) at any time and for any reason or
any Collateral is or becomes subject to any liens except Permitted Liens.

(f)
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings; whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of a Borrower or by any governmental agency
against any collateral securing the Loan. This includes a garnishment or levy of
any of a Borrower’s accounts, including deposit accounts, with Lender. However,
this Event of Default shall not apply if there is a good faith dispute by a
Borrower as to the validity or reasonableness of the claim which is the basis of
the creditor or the forfeiture proceeding and if a Borrower gives Lender written
notice of the creditor or forfeiture proceeding and deposits with Lender monies
or a surety bond for such proceeding in amount determined by Lender, in its sole
discretion, as being an adequate reserve or bond for the dispute.

(g)
Events Affecting Guarantors. Any of the preceding events occurs with respect to
any Guarantor or any Guarantor dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any Guaranty of the Indebtedness.
Notwithstanding anything to the contrary herein, or in any of the Related
Documents, the death or incompetency of a Guarantor shall not be an Event of
Default if, within one hundred twenty (120) days following such death, the
Borrowers provide a substitute guarantor approved by Lender, and Lender’s
approval shall not be unreasonably withheld. Notwithstanding anything else in
this Agreement or any Loan Document, or in any of the documents related hereto,
neither a breach by a Guarantor of any agreement between the Guarantor and
Lender, other than a Guaranty Agreement, nor the failure of a Guarantor to
comply with or to perform any term, obligation, covenant, or condition contained
in any agreement between the Guarantor and Lender, other than a Guaranty
Agreement, shall constitute an Event of Default.

(h)
Change in Control of Operations. Joe Kuhn and Miriam Cohen-Kuhn cease to oversee
the day to day operations of Borrowers.

(i)
Right to Cure. If any default, other than a default in payment on the
Obligations is curable and if a Borrower has not been given a notice of a
similar default within the preceding twelve (12) months, such default may be
cured if a Borrower, after receiving written notice from Lender demanding cure
of such default: (a) cures the default within fifteen (15) days; or (b) if the
cure requires more than fifteen (15) days, immediately initiates steps which
Lender, in its sole discretion, determines to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.

8.2.
Remedies. Upon the occurrence of an Event of Default that is susceptible to cure
under Section 8.1(i), but is not cured within fifteen (15) days pursuant to
Section 8.1(i), the obligation of Lender to make Loans shall terminate and (a)
as to an Event of Default described in Sections 8.1(a) through 8.1(e) and 8.1(g)
through 8.1(i), inclusive, the holder of a Note may, at its option and without
notice, declare such Note to be, and such Note shall thereupon become,
immediately due and payable, together with accrued interest thereon, and (b) as
to an Event of Default described in Section 8.1(0, the Notes shall, without
action on the part of Lender or any notice or demand, become automatically due
and payable, together with accrued interest thereon. Presentment, demand,
protest and notice of acceleration, nonpayment and dishonor are hereby expressly
waived.

9.
MISCELLANEOUS.

9.1.
Survival of Representations and Warranties. The representations and warranties
contained in Section 4 hereof and in the other Loan Documents shall survive
closing and execution and delivery of the Notes.

9.2.
Expenses. Each Borrower agrees, whether or not the transaction hereby
contemplated shall be consummated, to pay on demand (a) all out-of-pocket
expenses incurred by Lender in connection with the negotiation, execution,
administration, amendment or enforcement of any Loan Document including the
reasonable fees and expenses of Lender’s counsel, provided, however, that the
legal fees for the negotiation and execution of this Agreement, the Notes, the
Guarantees and the Security Agreement dated as of the date hereof shall not
exceed $55,000, (b) any taxes (including any interest and penalties relating
thereto) payable by Lender (other than taxes based upon Lender’s net income) on
or with respect to the transactions contemplated by this Agreement (Each
Borrower hereby agreeing to indemnify Lender with respect thereto) and (c) Each
Borrower agrees to pay upon demand all of Lender’s costs and expenses, including
without limitation, Lender’s attorneys’ fees and Lender’s legal expenses,
incurred in connection with the enforcement of this Agreement. Lender may hire
or pay someone else to help enforce this Agreement, and each Borrower shall pay
the costs and expenses of such enforcement. Costs and expenses include Lender’s
attorneys’ fees and legal expenses whether or not there is a lawsuit, including
attorneys’ fees and legal expenses for bankruptcy proceedings (including efforts
to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post judgment collection services. Each Borrower shall also pay all
court costs and such additional fees as maybe directed by the court. The
obligations of each Borrower under this Section 9.2 will survive payment of the
Notes.

9.3.
Notices. Except as otherwise provided herein or in a Supplement, all notices
provided for herein shall be in writing and shall be (a) delivered; (b) sent by
express or first class mail; or (c) sent by facsimile transmission and confirmed
in writing provided to the recipient in a manner described in subsection (a) or
(b) above, and addressed as follows, or to such other address with respect to
either party as such party shall notify the other in writing; such notices shall
be deemed given when delivered, mailed or so transmitted:

if to Lender, addressed to it at:
25 W. Main Street
Suite 200
Madison, WI 53703
Fax:            
if to Borrowers, addressed to them at:
Contrail Aviation Support, LLC
Contrail Aviation Leasing, LLC
435 Investment Court
Verona, WI 53593-8788
Fax: 608-848-8101
9.4.
Security Interest in Deposit Accounts and Right of Setoff. To the extent
permitted by applicable law, each Borrower grants to Lender a security interest
in, and Lender reserves the right of setoff in, any and all of a Borrower’s
deposit accounts with Lender (whether checking, savings, time or any other type
of account). This includes such accounts that a Borrower may hold jointly with
someone else and all deposit accounts, whether now or hereafter existing. This
does not include IRA or Keogh accounts, or any other account for which setoff
would be prohibited by applicable law. Each Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Obligations against any or all of such accounts.

9.5.
Lender’s Expenditures. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if a Borrower fails to
comply with any provision of this Agreement or any related documents, including
without limitation, a Borrower’s failure to discharge or pay when due any
amounts a Borrower is required to discharge or pay under this Agreement or any
related documents, Lender on a Borrower’s behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including without limitation,
discharging or paying all taxes, liens, security interests, encumbrances, and
any other claims, at the time levied or placed on any Collateral and paying all
costs for insuring; maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate being charged under the Note from the date incurred or paid
by Lender to the date such expenditure is repaid to Lender. All such expenses
will become a part of the Indebtedness and, at Lender’s option, shall be (a)
payable upon demand; (b) added to the principal balance of the Indebtedness and
be apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (c) treated as a balloon payment which will be
due and payable at the Note’s maturity.

9.6.
Participations. Each Borrower agrees that Lender may, at its option, sell to
another financial institution or institutions interests in any Note and, in
connection with each such sale and thereafter, disclose to the purchaser or
prospective purchaser of each such interest financial and other information
concerning a Borrower. Each Borrower agrees that if any portion of the
Obligations are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each such purchaser
shall be deemed to have, to the extent permitted by applicable law, the right of
setoff in respect of its participating interest to the same extent as if the
amount of its participating interest were owed directly to it. Each Borrower
further agrees that each such purchaser shall be entitled to the benefits of
Section 3.5 with respect to its participation in Lender’s obligation to make
Loans; provided that no such purchaser shall be entitled to receive any greater
amount pursuant to that section than Lender would have been entitled to receive
if no such sale had occurred.

9.7.
Titles. The titles of sections in this Agreement are for convenience only and do
not limit or construe the meaning of any section.

9.8.
Severability. In case any provision or obligation under this Agreement or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

9.9.
Parties Bound; Waiver. The provisions of this Agreement shall inure to the
benefit of and be binding upon any successor of any of the parties hereto;
provided that a Borrower’s rights under this Agreement are not delegatable or
assignable. Any purported delegation or assignment by a Borrower of its
respective rights and obligations hereunder is void. Each Borrower expressly
acknowledges that Lender may assign its interests under this Agreement and the
other Loan Documents to an Affiliate of Lender after the Closing Date and agree
that upon such assignment, as used herein, the term “Lender” shall refer to such
Affiliate. No delay on the part of Lender in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege hereunder shall preclude other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, documents
or agreement now existing or hereafter arising.

9.10.
Governing Law. This Agreement is being delivered in and shall be deemed to be a
contract governed by the laws of the State of Wisconsin and shall be interpreted
and the rights and obligations of the parties hereunder enforced in accordance
with the internal laws of that state without regard to the principles of
conflicts of laws.

9.11.
Submission to Jurisdiction; Service of Process. ALL JUDICIAL PROCEEDINGS IN ANY
MANNER RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF WISCONSIN LOCATED IN MILWAUKEE COUNTY. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH BORROWER IRREVOCABLY:

(a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS;

(b)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(c)
AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO A BORROWER
AT ITS ADDRESS SPECIFIED IN SECTION 9.3; AND

(d)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER A BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

9.12.
Jury Waiver. BORROWERS AND LENDER HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG
BORROWERS AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY
OTHER RELATED DOCUMENT OR ANY RELATIONSHIP BETWEEN LENDER AND BORROWERS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED
HEREIN OR IN THE OTHER LOAN DOCUMENTS.

9.13.
Limitation of Liability. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT ANY OF THEM
MAY HAVE TO CLAIM OR RECOVER FROM THE OTHER PARTY ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES, OF WHATEVER NATURE, OTHER THAN
ACTUAL DAMAGES.

9.14.
Cross-Collateralization. In addition to the Obligations, the liens in favor of
Lender under the Collateral Documents secures all obligations, debts and
liabilities, plus interest thereon, of a Borrower or a Grantor to Lender, or any
one or more of them, as well as all claims by Lender against a Borrower or a
Grantor or any one or more of them whether now existing or hereafter arising,
whether related or unrelated to the purpose of the Note, whether voluntary or
otherwise, whether due or not due, direct or indirect, determined or
undetermined, absolute or contingent, liquidated or unliquidated, whether a
Borrower or a Grantor may be liable individually or jointly with others, whether
obligated as guarantor, surety, accommodation party or otherwise, and whether
recovery upon such amounts may be or hereafter may become barred by any statute
of limitations, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable.

9.15.
Entire Agreement. This Agreement and the other Loan Documents shall constitute
the entire agreement of the parties pertaining to the subject matter hereof and
supersede all prior or contemporaneous agreements and understandings of the
parties in connection therewith.

9.16.
Counterpart Signatures. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 5.1, this Agreement shall become
effective when it shall have been executed by Lender and when Lender shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or e-mail transmission of a portable document file (also
known as a PDF file) shall be effective as delivery of a manually executed
counterpart of this Agreement.

[remainder of page intentionally left blank; signature page follows]



IN WITNESS WHEREOF, the Parties have executed this Credit Agreement as of the
date first written above.
BORROWERS:        LENDER:


CONTRAIL AVIATION SUPPORT, LLC        OLD NATIONAL BANK




By:    /s/ Joseph Kuhn        By:    /s/ Tommy Olson    
Joseph Kuhn        Its:    SVP    
Its: CEO


CONTRAIL AVIATION LEASING, LLC




By:    /s/ Joseph Kuhn    
Joseph Kuhn
Its: CEO






18161595v1





